F licabett hevacie

Name

 

Ln tel C C dhiewid

Mail Ing address

Z
FO? SY? -YCER

Telephone

8

CE}
NEC 09 2019

Ciark, U.S. District Court
Fairpanks, AK

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

 

(Full name of plaintiff in this action)

Plaintiff,

vw. Candace Cas
Lbycd LA, fiuted,_/,
Ava fiiel

(Re, yrs. <

“Lahr Wabye Lol. “Dok Wnbue 4 bad)
(Full names of A ae in z action.

. Yo NOT use ef al.)
Ap cil Lerna nba
Defendant(s).

 

A. Jurisdiction

Case No.
(To be supplied by the Court)

 

PRO SE COMPLAINT

aud (REAL)

(Type of complaint)

Jurisdiction in the United States District Court for the District of Alaska is invoked under:

 

 

PS22

Case 4:19-cv-00039-RRB Document1 Filed 12/05/19 Page 1of5
B. Parties / /
1. The Plaintiff is Z [ Pre BE LZ. who presently

v (Print Name} /
resides at

 

(Address)

2. Defendants: are /, A
ip CU Cy
Defendant No. 1, / J
citizen of DB A Cr id W , who works as a
U/l

(City/State)

 

 

 

 

 

 

 

 

 

 

 

 

 

\ for. :
(Job Title, if "Cho (Employer/agency, if applicable)
Defendant No. 2, LA 2 Ly / ,isa
J — Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
Defendant No. 3, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
(City and State)
Defendant No. 4, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
Defendant No. 5, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)

C. Causes of Action (Briefly describe the facts you consider important to each claim.
State what happened clearly and briefly, in your own words. DO NOT cite legal authority
or argument. Be certain to describe exactly what each defendant, by name, did to support
each claim for relief.)

2 COMPLAINT

Case 4:19-cv-00039-RRB Document1 Filed 12/05/19 Page 2 of 5
 

 

 

 

 

 

 

Declaration Under Penalty of Perjury

a
a “ee peabeth, fran LS declare under penalty of

perjury, that | have reviewed the above motion, and that the information contained

in this motion is true and correct.

paven: /7 —(>" ZO). at , Alaska.

— “Signatere

 

Certificate of Service
| certify that a copy of the above motion was served, by L first class U.S. mail

QO fax 0 hand-delivery, to at
(Opposing party or counsel)

 

on
(Address) (Date of mailing)

 

Signature

PS$12 (06/09) 2 Non-Prisoner Motion

Case 4:19-cv-00039-RRB Document1 Filed 12/05/19 Page 3of5
~ @taim 1: On or abou tenet tho Moles af 8 BO LT - Noy
for Lag frail J filing CASA
(Dt ME per eabatean ) LIL. {7 -
tating an Aviburm2, Wag trate
Lh 4ypine S farPire ,
Salons, "de py rLnating Prbe

Cup

PZ chal Z fp fecis 4, WH: Y ADU 2 J
Diet » BNA A Lief nn .
Die Vises wt Dol fe pels jac
Cat, Kbit Wk#tbe fey Sad ee)
nA Lebel ak 7; ona ¢ Che
P Patil Cen /

nn Catle eh jie ft Shay WO_
Mducg Lf hus a Lk cred.

0 Feadkivdh Chelly Seu, cS Y/
ES) LYELL; Xk Habe.
Lago Koap> CmI2)2.G. QA Od Cbs

Lee L bag é. Lyng. Conypiinye
Gp Luans Loi : be

tyke Do f YL) Va ip
Meg SCA DH. € SLZLME— coppraye
HK Feteal fi Later n recep hice

Case 4: 1353993 Bisgazeese Page 4 of 5

 
   

   
 
 

  
 

   
D. Request for Relief

Plaintiff requests that this court grant the following relief: YW

1. Damages in the amount of (C0, FW). O00 LL. / hela “a

2. Punitive damages in the amount of $ LL (2 OOP. [r OM MAYA

 

3. An order requiring defendant(s) to qT le tlirtl 4p, L hei : MAES
Sf Leracl. 1s fz LAK /: i Dealt LZ
fren cis

 

4. A declaration that hs iS teas, WLS NS a_
Matin = qusiek, & naz) i>tte Ag

5. Other:_ _/ * ak 2 bay Liy7 L272 L As
kil Deke pat

 

Plaintiff demands a trial by i cout (Choose one)

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the
plaintiff i in the above action, that s/he nels read the above complaint and that

 

se FFINL’S

(Plaintiff's Full Name)

Executed at on
(Location) (Date)

6 COMPLAINT

Case 4:19-cv-00039-RRB Document1 Filed 12/05/19 Page 5of5
